Montgomery App. No. 24001, 2013-Ohio-2230. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 7 ‘of the court of appeals’ entry filed July 17, 2013:
“In a trial for engaging in a pattern of corrupt activity under R.C. 2923.32, is an instruction sufficient to convey the law on the element of ‘enterprise’ when the instruction states the elements of the offense, provides the statutory definitions of ‘enterprise’ and ‘pattern of corrupt activity,’ and informs the jury that it has to find both beyond a reasonable doubt?”
Pfeifer, Acting C. J.
O’Donnell and Lanzinger, JJ., dissent.
O’Connor, C.J., not participating.
*1457The conflict case is State v. Habash, 9th Dist. Summit No. 17073, 1996 WL 37752 (Jan. 31, 1996).
Sua sponte, cause consolidated with case No. 2013-1129, State v. Griffin, 2d Dist. Montgomery No. 24001, 2013-Ohio-2230.